  Case 3:18-cv-01322-KAD Document 308-58 Filed 09/29/20 Page 1 of 4




Plaintiff Exhibit JJJ
       Case 3:18-cv-01322-KAD Document 308-58 Filed 09/29/20 Page 2 of 4
                                                                        1




 1   UNITED STATES DISTRICT COURT
     FOR THE DISTRICT OF CONNECTICUT
 2   --------------------------------x
     JANE DOE,
 3
                      Plaintiff,
 4
     vs.                   Case No. 3:18-cv-01322-KAD
 5                         Date: October 22, 2019
     TOWN OF GREENWICH, ET AL,
 6
                  Defendants.
 7   --------------------------------x
     COMPLEX LITIGATION AT WATERBURY
 8
     JANE DOE, JOHN DOE, AND MARY DOE,
 9
                      Plaintiffs,
10
     vs.                         Case No. X06 UWY-CV-XX-XXXXXXX-S
11
     BRUNSWICK SCHOOL, INC.,
12
                   Defendants.
13   --------------------------------x

14
                  DEPOSITION OF MARK KORDICK
15
           The deposition of Mark Kordick was taken on
16
     October 22, 2019, beginning at 10:10 a.m., at Two
17
     Greenwich Office Park West, Greenwich, Connecticut,
18
     before Susan Wandzilak, Registered Professional
19
     Reporter and Notary Public in the State of
20
     Connecticut.
21
                       Susan Wandzilak License No. 377
22                   DEL VECCHIO REPORTING SERVICES, LLC
                      PROFESSIONAL SHORTHAND REPORTERS
23                            117 RANDI DRIVE
                          MADISON, CONNECTICUT 06443
24                              800-839-6867

25   NEW HAVEN                      STAMFORD             HARTFORD
       Case 3:18-cv-01322-KAD Document 308-58 Filed 09/29/20 Page 3 of 4
                                                                        4




 1                           MARK KORDICK,

 2        having been first duly sworn, testified as

 3        follows:

 4              THE COURT REPORTER:        What is your full name

 5        and address for the record.

 6              THE WITNESS:      My name is Captain Mark

 7        (M-A-R-K) Kordick (K-O-R-D-I-C-K).             My business

 8        address is 11 Bruce Place, Greenwich,

 9        Connecticut.      My residential address is

10                   -- I'm happy to provide it, but okay,

11        never mind.

12              MS. HOOK:     Just for the record, the usual

13        stipulations except for reading and signing the

14        transcript?

15              MR. MITCHELL:        All right.

16              MS. HOOK:     Yes?

17              MR. GOOLEY:      Yes.

18              MS. HOOK:     And this is cross-noticed for both

19        cases.

20                          DIRECT EXAMINATION

21   BY MS. HOOK:

22        Q.   Good morning, Captain Kordick.

23        A.    Good morning.

24        Q.    Sorry, I almost called you Mister.

25              Have you ever been deposed          before?
       Case 3:18-cv-01322-KAD Document 308-58 Filed 09/29/20 Page 4 of 4
                                                                        86




 1   convention that identifies an adult file versus a

 2   juvenile file in the numbering convention?

 3        A.     The numbering convention?         No, I mean, every

 4   incident that is generated by the police department or

 5   for that matter EMS or the fire department, since we

 6   use the unified CAD system, starts out as a call for

 7   service, which may get generated into a police

 8   department case file.

 9               It may not.    Most do not, right?         Sometimes

10   it's you call a report of a barking dog and the cops

11   come.     It generates a call for service number.            That

12   may -- that call for service number may get rolled

13   over to our records management software and that may

14   become the case number for a police investigation, but

15   it's not like they are -- you know, they don't run

16   numerically, right?

17        Q.     Okay.

18        A.     So only the calls for service assistance do.

19   And even those, they actually start out with a Julian

20   calendar date as part of the number.            So it's a year,

21   a three-digit Julian calendar case, and the next

22   series of numbers is a unique numerical number that

23   starts off with 1 at midnight and runs through however

24   many calls for service we get in that....

25        Q.     Okay.   What training is provided as a regular
